Citation Nr: 9907679	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  93-25 384	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a July 1992 rating determination by the Boston, 
Massachusetts, Regional Office (RO).  This case was 
previously before the Board in November 1995 and remanded for 
additional development and adjudication.


REMAND

A preliminary review of the veteran's claims folders reveals 
that in its November 1995 remand the Board requested the 
veteran to clarify his wishes regarding an additional 
personal hearing.  In March 1996 the veteran requested a 
personal hearing at the RO and a hearing was scheduled for 
September 5, 1996.  In a subsequent statement the veteran 
indicated that he wished to postpone this hearing until after 
his VA examinations were conducted.  The record does not 
reflect that the RO took action on the veteran's request and 
there is no indication that the veteran withdrew the request.  
To ensure full compliance with due process requirements, he 
must be scheduled for such a hearing.  

In addition, the veteran contends that he has PTSD as a 
result of experiences during the Vietnam War.  In essence, 
the disputed matter concerning service connection for PTSD 
relates to the sufficiency of the evidence corroborating the 
occurrence of an 


adequate "stressor" during the veteran's service.  
38 C.F.R. § 3.304(f) (1998).  While a diagnosis of PTSD has 
been recorded, the record still contains inadequate 
information pertaining to the documentation of events 
constituting a stressor for PTSD.

In written statements and testimony the veteran has indicated 
that he served in Vietnam between October 1965 and March 
1966.  He has submitted a service document that shows that in 
October 1965, while with the 27th Engineer Battalion Combat 
Unit out of Ft. Campbell, he participated in a mission as a 
guard to accompany troop support material on the USS Western 
Victory.  Evidence on file shows that the veteran has made 
various allegations of service stressors while serving on the 
USS Western Victory while in waters off Vietnam during the 
Vietnam War.  Specifically, he has alleged that a floating 
restaurant was blown up and that small merchant boats that 
were also in the water caused him to fear that his ship would 
be blown up.  He has also alleged that he saw the body of a 
soldier named "Chuck" who stepped on a land mine but that 
he did not actually witness this event.  

The Board notes a request was made of the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the United States Army and Joint Services 
Environmental Support Group), to verify the veteran's 
stressors.  In a December 1997 letter, USASCRUR responded 
that a unit history of the 18th Engineer Brigade shows the 
veteran was assigned to the 27th Engineer Battalion during 
Vietnam and that although the 18th Engineer Brigade was 
deployed to Vietnam in September 1965, the veteran's 
immediate unit, the 27th Engineer Battalion, remained in the 
U.S.  There was no reference made regarding the veteran's 
service on the USS Western.  

The Board finds that another attempt should be made to verify 
the veteran's claimed service stressors.  Zarycki v. Brown, 6 
Vet. App. 91 (1993).  In particular, the Board finds that 
securing logs of the USS Western and review thereof could 
prove of significant probative value.  The RO should again 
request that the veteran furnish as 


much detailed information regarding the purported stressor 
events as possible, to include, but not limited to, specific 
names, dates and location.

Thereafter, in approaching a claim for service connection for 
PTSD, the question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner precisely what 
stressors have been accepted as established by the record, 
and the medical examiner must be instructed that only those 
events may be considered in determining whether stressors to 
which the veteran was exposed during service were of 
sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present is pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain and associate 
with the claims folder copies of VA or 
private treatment records pertaining to 
treatment of the veteran for psychiatric 
disability or hearing loss, dated from 
September 1998 to the present, that are 
not already of record.

2.  The RO should give the veteran 
another opportunity to provide a detailed 
written account (including dates, 


locations, names of other persons 
involved, etc.) of the alleged service 
stressors for PTSD.  

3.  The RO should appropriately schedule 
the veteran for a hearing before a 
hearing officer at the RO.  

4.  After the veteran submits his written 
statement, the RO should forward it 
(along with copies of his service 
personnel records, hearing testimony and 
any other records relevant to the PTSD 
claim) to the USASCRUR, and request that 
the USASCRUR investigate and attempt to 
verify the alleged stressors through 
relevant sources such as the deck log of 
the USS Western Victory for the periods 
identified by the veteran.  Any other 
ship's records documenting incidents such 
as an explosion of a floating restaurant 
may also be requested.  Any information 
obtained is to be associated with the 
claims folder and any additional 
development suggested by the USASCRUR 
should be undertaken by the RO.  

5.  If the RO determines that there is 
credible supporting evidence that the 
claimed inservice stressor(s) actually 
occurred, the veteran should be referred 
for a VA psychiatric examination to 
ascertain the nature, extent, etiology 
and date of onset of all current 
psychiatric pathology.  All indicated 
tests and studies should be conducted and 
all findings should be reported in 
detail.  If the veteran is found to have 
PTSD, the symptoms and other factors 
which support the diagnosis should be 
specifically itemized.  The examiner 
should comment on the sufficiency of the 
stressor.  The examiner should also 
provide a score on the Global Assessment 
of 


Functioning Scale relative to impairment 
due to PTSD, if diagnosed, and discuss 
the import of that score relative to the 
veteran's social and industrial 
adaptability.  Any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  It is 
imperative that the claims files be made 
available to the examiner for use in the 
study of the case.  

6.  After the development requested above 
has been completed, the RO should again 
review the record.  With respect to the 
claim for service connection for PTSD, 
the RO should make a specific finding as 
to whether or not the veteran was 
involved in combat.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate outcome warranted in this case.  
The veteran need take no action until so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


